Wright, J.
(dissenting). — A careful, I will not say bare, reading of the indictment will show that the first point ruled in the foregoing opinion, is made upon a mistake of fact. The argument made in its support is, to my mind, the clearest proof of my proposition. It concedes in effect that, if no more was established by proof than is averred in the indictment, the prosecution *244would fail. In other words the State must show in order to commit any one of those charged, that he voted for the appropriation. It would not do to show that the board as such made the order. And hence though the records of the board should be introduced showing that the appropriation was made — but not showing who voted for the same — and there was no proof beyond this (I leave out of view any question of willfulness), there could be no conviction, if I understand what is said under the first and fifth points of the foregoing opinion. To hold that this indictment charges that all of those named voted for this appropriation, it seems to me, is doing violence to its language. It charges that these defendants (naming them) on, etc., at, etc., “ then and there being the supervisors of, etc., and being convened in session as the board of supervisors of said county, wrongfully, unlawfully and willfully did order the erection, etc.” If they constituted the board (and this is certainly the fair inference from the language used), then a majority could make the order, and the language used would be as fully met as to say that it charges all with voting for it. But who “ did wrongfully, unlawfully and willfully ” make the order? I answer, these defendants as the board of supervisors “ being convened and sworn.” Now, as supervisors they are not liable/ Each is liable for himself not for what others may do or omit to do. It is the performance of an aet prohibited by statute which the law punishes. In their corporate or aggregate capacity, this board, or these men, are not liable. Willfulness, unlawfulness, implies necessarily, in matters criminal, individual .action. It was easy for the pleader to charge in plain and clear language that each of these defendants concurred willfully, etc., in this order. Nothing is to be taken by intendment against them any more than any other party chai’ged with crime. Every thing alleged in *245this indictment might he proved, and yet no one of these men could be convicted. Let the State prove just what is charged, and no more, and an acquittal must properly and inevitably follow. Could there be a more conclusive argument against its sufficiency ?
But aside from this, I doubt very much whether, under the statute, the offense charged is indictable. I allow no one to go in advance of me in holding public officers to a strict accountability. Sham pretenses and subterfuges should all be swept away, and they held inexorably to account, civilly or criminally, to the full extent of their liability. And upon none should the punishment be more swift or certain, where they attempt to evade the plain enactments of a statute or disregard its manifest teachings. The public welfare demands a strict enforcement of the rule; and public and individual honesty will be alike promoted thereby. But we must not be wiser than the law, nor bring them within a construction not fairly warranted by its language or meaning. v To do this would be as great a reproach to the law itself as its violation in the cases supposed. In this case there is no charge of willful misconduct. The supervisors have the right to provide for the erection of bridges, without a vote of the people, when the probable cost will not exceed $5,000. Beyond this it is not competent for them to go. But suppose they do; is this the performance of an act prohibited by statute, and, hence, a misdemeanor ? What act do they do? Let a contract which the law says it is not competent for them to make. The county is not liable, and no one is injured. Is this the violation of a statute in the sense that makes the parties liable to a penalty as for a misdemeanor ? How is it to be shown that the parties acted willftilh/ wrong ? Their action is necessarily judicial. They construe the statute, and say that the $5,000 relates to the bridges, and does not *246include “ the abutments and tressel work.” We know that this construction is most unwarranted. But have they done an act prohibited by statute? They have made an erroneous order — reached a most unwarranted conclusion. And yet I confess that I do not believe that such an act was ever contemplated by the legislature. There are numerous other instances to which the statute may apply, and where it may have force, without, so to speak, stretching it to cover the acts of those acting judicially. The preceding section (4301) punishes every willful neglect to perform the duties therein imposed. This punishes an act prohibited. Each was intended to cover cases where for the neglect or act, when, within the meaning and spirit of the law, a penalty should-be imposed ; and as all possible cases could not be covered, a punishment is declared (§ 4303) to meet such general cases. But it must have reference to those acts which in their nature and essence, under the statute, amount to crime. I think the demurrer was properly sustained.